Citation Nr: 1047882	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for scar on the left arm 
(and discoloration of the skin) due to anthrax vaccine.  

4.  Entitlement to service connection for a menstrual disorder.

5.  Entitlement to service connection for a gastrointestinal 
disability manifested by nausea, vomiting, chest pain, headaches, 
fever, weakness and dizziness, to include as due to smallpox 
vaccine or secondary to a menstrual disorder.

6.  Entitlement to service connection for tachycardia.  

7.  Entitlement to service connection for disability manifested 
by muscle pain, joint pain, body aches, fatigue and difficulty 
sleeping, to include as secondary to service connected bilateral 
medial tibial syndrome.  

8.  Entitlement to service connection for a bilateral ankle and 
foot disorder, to include as secondary to service connected 
bilateral medial tibial syndrome.  

9.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service connected bilateral 
medial tibial syndrome.  

10.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service connected bilateral 
medial tibial syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
2002 to June 2004.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

During service the Veteran was known as [redacted]([redacted] 
[redacted]); in July 2004 she legally changed her name 
to [redacted] ([redacted])(she had 
also been known as [redacted]).  

All issues other than service connection for bilateral hearing 
loss and for tinnitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on her part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a hearing loss 
disability of either ear.

2.  It is reasonably shown that the Veteran has tinnitus which 
began in service and has persisted.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding tinnitus, inasmuch as the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA on 
this matter; any notice defect or duty to assist omission is 
harmless.  Regarding bilateral hearing loss, the Veteran was 
advised of VA's duties to notify and assist in the development of 
her claim prior to the initial adjudication.  Letters in April 
2005 and July 2005 explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence she was responsible for providing.  
It also informed the Veteran of disability rating and effective 
date criteria.  She has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Veteran was afforded a VA audiology 
examination in August 2005.  This examination and the opinion 
provided therein is adequate for rating purposes as the 
examination included the certified audiometry necessary for a 
proper determination in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims. 

Legal Criteria

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases (including organic diseases of the 
nervous system - to include sensorineural hearing loss (SNHL)) 
may be service connected on a presumptive basis if manifested to 
a compensable degree in a specified period of time post-service 
(one year for organic diseases of the nervous system).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is an 
alternative method of demonstrating incurrence in, and nexus to, 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Factual Background

The Veteran alleges that she has hearing loss and tinnitus as a 
result of exposure to aircraft noise as an Aircraft Electrical 
and Environmental Systems Apprentice.  Her service records 
include a July 2003 Post-Deployment Health Assessment which notes 
that she reported exposure to loud noise and no ringing of the 
ears and a December 2003 Pregnancy Profile which notes potential 
exposure to hazardous noise while working on or around the 
flightline.  Her STRs are silent regarding specific complaints, 
findings, treatment, or diagnosis of hearing loss or tinnitus and 
no hearing impairment or tinnitus was noted in a May 2004 Report 
of Medical Assessment for separation.

On November 2004 VA general medical examination the Veteran 
reported that she thought she had some hearing loss with tinnitus 
but was not sure.  In a March 2005 statement, she clarified that 
she does have hearing loss with rushing/ringing in her ears and 
that at the time of the November 2004 examination she was unsure 
of the meaning of tinnitus.  

On the authorized audiological evaluation in August 2005, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted that the Veteran 
exhibited hearing within normal limits at 500 through 4000 Hertz, 
bilaterally.  The examiner also noted the Veteran's complaints of 
bilateral constant tinnitus which began approximately one and a 
half years prior (thus, during active service.)  Regarding the 
etiology of the tinnitus, the examiner noted that the Veteran's 
claims file had been reviewed and opined that the Veteran's 
normal hearing sensitivity does not support her claim of 
tinnitus.  

Analysis:  Hearing Loss

Hearing loss disability was not manifested in service, and there 
is no evidence that SNHL was manifested to a compensable degree 
in the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis (for 
SNHL as an organic disease of the nervous system under 
38 U.S.C.A. § 1112) is not warranted.

It is not in dispute that the Veteran was exposed to noise trauma 
in service.  However, a threshold requirement for establishing 
her claim, as in any claim seeking service connection, is that 
there must be competent evidence of the disability for which 
service connection is sought.  38 U.S.C.A. § 1110.  Significant 
in this regard is that hearing loss disability is defined by 
regulation (38 C.F.R. § 3.385) which requires that for a finding 
that there is a hearing loss disability there must be a 
diminution of hearing acuity (shown by hearing acuity measurement 
studies) to the extent indicated in the regulation.  Hence, the 
existence of a hearing loss disability cannot be established by 
lay observation, alone.

As certified audiometry shows that the Veteran does not have a 
hearing loss disability (as defined in § 3.385) in either ear 
(there is no audiometry showing otherwise), the threshold 
requirement for establishing a claim of service connection for 
such disability is not met.  There is no valid claim of service 
connection for a hearing loss disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the claim seeking such 
benefit must be denied.

Tinnitus

As noted above, although the Veteran had noise exposure in 
service, her STRs are silent for specific complaints, findings, 
treatment, or diagnosis of tinnitus.  The August 2005 VA 
audiological evaluation report notes the Veteran reported 
constant bilateral tinnitus which started one and a half years 
prior (thus, while she was in service) and includes the opinion 
that her normal hearing sensitivity does not support her claim of 
tinnitus.  

The RO denied service connection for tinnitus finding that this 
condition neither occurred in nor was caused by service.  

As tinnitus is a disability capable of lay observation (See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and its 
presence has been acknowledged by VA medical care-providers, it 
is shown that the Veteran has recurrent tinnitus.  

Also as noted above, one method of establishing service 
connection is by showing that the disability for which service 
connection is sought became manifest during service, and that 
there has been continuity of symptoms since.  The Veteran alleges 
that such is the case with respect to her tinnitus, i.e., that 
she first noted it in service, and that it has persisted.  
Because the contemporaneous (i.e., with service) record does not 
show tinnitus, the determinative question in this matter concerns 
the Veteran's credibility.  The Board finds no reason to question 
her credibility in this matter.  In this regard, it is noted that 
on November 2004 VA examination, the Veteran thought that she had 
tinnitus, but was not sure, and that she subsequently clarified 
this by noting that she was unsure of what tinnitus meant.  The 
Board also notes that the conclusion of the August 2005 VA 
examiner (that the Veteran's normal hearing sensitivity does not 
support her claim of tinnitus) does not preclude a finding that 
the Veteran's account of having tinnitus in service and 
continuity of such complaints since is credible.  The Board finds 
that the evidence is at least in equipoise regarding the 
allegation that the Veteran first noted tinnitus in service (and 
has had it since).  Accordingly, service connection for tinnitus 
is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.





REMAND

At the outset, it is noteworthy that the Veteran's claims include 
service connection for disability manifested by muscle pain, 
joint pain, body aches, fatigue/weakness, difficulty sleeping, 
nausea, vomiting, chest pain, headaches, fever, and dizziness as 
well as a menstrual disorder, including as due to an undiagnosed 
illness.  She claims service in Southwest Asia (and Persian Gulf 
Veteran status) based on her service in Kyrgyzstan from March 17, 
2003 to July 24, 2003.  The term "Persian Gulf Veteran" means a 
Veteran who served on active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations is also 
defined by regulation, and includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  
Kyrgyzstan is not among the recognized locations of the Southwest 
Asia Theater of operations; therefore, the Veteran is not 
entitled to the presumptive provisions afforded veterans with 
Persian Gulf Veteran status.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.  

The Veteran has expressed alternative theories of entitlement.  
Specifically, she claims service connection for a menstrual 
disorder as directly related to service.  She claims service 
connection for a gastrointestinal disability manifested by 
nausea, vomiting, chest pain, headaches, fever, weakness and 
dizziness, to include as due to smallpox vaccination or as 
secondary to a menstrual disorder.  She also claims service 
connection for disability manifested by muscle pain, joint pain, 
body aches, fatigue and difficulty sleeping (an April 2007 VA 
outpatient treatment report notes her complaint of leg pain while 
sleeping), to include as due to service-connected bilateral 
medial tibial syndrome (shin splints).  

VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary.  A VA 
examination is necessary in a service connection claim when: (1) 
There is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) there is evidence 
establishing that an event, injury, or disease occurred in 
service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to factor #3 (an indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the United States Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran's STRs show that irregular menstruation and nausea 
were noted in June 2003.  Postservice records do not show a 
diagnosis of a disability(ies) manifested by irregular 
menstruation or nausea.  The Veteran claims she experiences 
irregular menstruation and gastrointestinal symptoms (including 
nausea, vomiting, chest pain, headaches, fever, weakness, and 
dizziness)(related to  the irregular menstruation or, 
alternatively, to her smallpox vaccination in service); she is 
competent to testify as to symptoms she experiences.  Based upon 
the foregoing, the Board finds that the low threshold standard in 
McLendon is met, and that an examination to secure a medical 
advisory opinion is necessary.

A report of an electrocardiogram (ECG) in connection with a 
November 2004 VA examination lists a finding of sinus 
tachycardia.  The significance of this finding is not discussed, 
and is not clear.  Notably, cardiovascular disease may be 
service-connected on a presumptive basis if manifested to a 
compensable degree within a year following a veteran's discharge 
from active duty.  The Veteran has not been afforded a VA 
examination in connection with this claim.  The record indicates 
that an examination to secure a medical opinion in this matter is 
necessary.  

The Veteran claims that she has bilateral ankle and foot, knee, 
and hip disabilities as well as disability manifested by muscle 
pain, joint pain, body aches, fatigue and difficulty sleeping 
that are caused or aggravated by her service-connected bilateral 
medial tibial syndrome.  Service connection may be established on 
a secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 
448.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notification letters in 
part complied with VCAA notice requirements as they explained the 
evidence necessary to substantiate her claims for direct service 
connection; however, she has not been specifically informed of 
the requirements for proving a claim of secondary service 
connection.  Such notice must be given on remand.

Although the Veteran was afforded VA examinations (in November 
2004 and in January 2010), the examination reports are inadequate 
for rating purposes.  The November 2004 examination was limited 
to a shin splints claim (and did not address whether there were 
secondary disabilities) and the January 2010 examination report 
includes inconsistent findings.  Specifically, it notes that the 
Veteran experiences pain, weakness and tenderness of the hips, 
knees, and ankles and that she has loss of motion of the hips and 
knees.  It also notes crepitation of the left knee and "other 
evidence of abnormal weight bearing" (with such evidence of 
abnormal weight bearing unidentified).  The conclusion was that 
the hips, knees, and ankles were normal on examination, and that 
the joints were stable (with no accounting for the abnormal 
findings on examination).  The examiner opined the Veteran had 
hypermobility syndrome which did not require treatment.  Because 
the VA opinion is based on an examination with inconsistent 
findings and does not address aggravation, another examination to 
determine whether or not there is disability, as claimed, and if 
so nexus of such disability to service is necessary.  

In her June 2006 notice of disagreement, the Veteran claimed that 
her left arm anthrax vaccination resulted in a recurrent mass 
with bleeding.  Her STRs note a smallpox vaccination in February 
2003 and a finding of 3 mm erythema on left upper arm and hand 
eczema in September 2003.  On VA skin examination in January 
2010, although the examiner noted that the Veteran reported she 
had an anthrax vaccination in the left deltoid region and 
developed a small growth in or about where the needle entered the 
skin, which has not disappeared, the examination report does not 
reflect inspection of the left arm or comment on the Veteran's 
reported symptoms.  Given the Veteran's complaints, another 
examination to ascertain whether she has residual left arm 
pathology from the vaccination is necessary.

The Veteran seeks service connection for various symptoms 
(irregular menstruation; gastrointestinal disability manifested 
by nausea, vomiting, chest pain, headaches, fever, weakenss, and 
dizziness; tachycardia; disability manifested by muscle pain, 
joint pain, body aches, fatigue and difficulty sleeping, to 
include as secondary to service connected bilateral medial tibial 
syndrome; and bilateral foot, ankle, knee and hip pain).  
Inasmuch as her claims do not fall within the purview of the 
38 U.S.C.A. §§ 1117, 1118 provisions, to establish entitlement to 
service connection for any such symptoms she must show that they 
are symptoms of an underlying chronic disability entity which was 
incurred or aggravated in service (or is secondary to a service 
connected disability).  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); see also 38 C.F.R. § 3.303(c).  

Finally, a review of the claims file found that the Veteran 
receives ongoing VA and private (gynecological treatment from J. 
A. Villarreal, M.D.) treatment.  VA has notice of the existence 
of additional likely pertinent VA and private records; such 
records must be secured and associated with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing her the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising her of 
the evidence required to support claims of 
secondary service connection.  She should 
have opportunity to respond.

2.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation, VA and private, she has received 
for her claimed disabilities and to provide 
any releases needed to secure records of any 
such private evaluation/treatment.  Of 
particular interest are records from Dr. J. 
A. Villarreal.  The RO should obtain complete 
clinical records (those not yet secured) from 
the sources identified.  If any provider does 
not respond, the Veteran and her 
representative should be so advised, and 
reminded that ultimately it is her 
responsibility to ensure that any private 
records are secured.

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether she has a 
chronic gynecologic or gastrointestinal 
disorder related to her service, and 
specifically to the irregular menstruation 
and gastrointestinal complaints noted 
therein.  The Veteran's claims folder (to 
include this remand) must be reviewed by the 
examiner in conjunction with the examination.  
Based on review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion responding to the 
following:
The examiner should opine whether or not the 
Veteran has a chronic disability manifested 
by irregular menstruation and 
gastrointestinal complaints and, if so, 
identify the disability (by medical 
diagnosis) and further opine whether or not 
the diagnosed entity(ies) is/are at least as 
likely as not (a 50 percent or greater 
probability) related to her service.  
Specifically, the examiner should review the 
Veteran's STRs and postservice treatment 
records and opine whether any diagnosed 
gynecological and/or gastrointestinal 
disability is at least as likely as not 
related to the irregular menstrual cycles the 
Veteran experienced during service.  The 
examiner must explain the rationale for all 
opinions.

4.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether she has a 
cardiovascular disorder related to her 
service.  The Veteran's claims file (to 
include this remand) must be reviewed by the 
examiner in conjunction with the examination.  
Based on review of the claims file and 
examination of the Veteran, the examiner 
should identify (by medical diagnosis) any 
current cardiovascular disability found, and 
express an opinion as to whether such 
disability is, at least as likely as not (50% 
or better probability), related to the 
Veteran's service or to her service connected 
hypertension.  The examiner must explain the 
rationale for the opinion, specifically 
commenting on the significance of the 
tachycardia found in November 2004 (i.e., 
whether it reflects the presence of an 
underlying chronic cardiovascular 
disability).  

5.  The RO should also arrange for the 
Veteran to be afforded an orthopedic 
examination to determine whether she has 
disabilities of the feet, ankles, knees, hips 
or disability manifested by muscle pain, 
joint pain, bodyaches, fatigue and difficulty 
sleeping as a result of her service connected 
bilateral medial tibial syndrome (shin 
splints).  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of 
pertinent medical history and examination of 
the Veteran, the examiner should provide 
opinions responding to the following:

(a)  List any disability entity(ies) 
underlying the Veteran's symptoms of 
bilateral foot, ankle, knee, and hip pain and 
disability manifested by muscle pain, joint 
pain, body aches, fatigue and difficulty 
sleeping and state which symptoms are 
associated with each diagnosed entity

(b)  With respect to each diagnosed entity, 
opine whether it is at least as likely as not 
(50 percent or better probability) that such 
was caused or aggravated (i.e., chronically 
worsened) by her service-connected bilateral 
medial tibial syndrome (shin splints).  

(c)  If it is determined that a diagnosed 
disability was not caused, but was 
aggravated, by the Veteran's bilateral medial 
tibial syndrome (shin splints), the examiner 
should further specify, to the extent 
possible, the degree of disability (in terms 
of pathology and/or impairment) that is due 
to such aggravation.

The examiner must explain the rationale for 
all opinions.

6.  The RO should also arrange for a 
dermatological examination of the Veteran to 
determine whether she has any left arm 
pathology resulting from her smallpox and 
anthrax vaccinations in service.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any indicated tests or studies must be 
completed.  The examiner must explain the 
rationale for the opinion given.

6.  The RO should then readjudicate these 
claims.  If any remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


